DANIEL S. PEARSON, Judge,
concurring.
When this case was first before us, we affirmed the final judgment of dissolution, stating that our affirmance was without prejudice to the wife to file a Rule 1.540 motion in the trial court on her claim that the trial court was misled into believing that the wife was an irrevocable beneficiary of the husband’s pension plan. See Brubaker v. Brubaker, 435 So.2d 290 (Fla. 3d DCA 1983). We were not then made aware that the wife had already filed a Rule 1.540 motion urging that very claim and that that motion had been denied. Because the denial of the wife’s Rule 1.540 motion was never questioned on any appeal taken by the wife, that denial is now res judicata, and the wife is precluded from relitigating this issue. Accordingly, I would reverse with directions to dismiss the wife’s Rule 1.540 motion.